907 So. 2d 650 (2005)
Ojay Curtis NISH a/k/a Curtisnash, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D05-1012.
District Court of Appeal of Florida, Third District.
July 27, 2005.
Ojay Curtis Nish, in proper person.
Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, C.J., and SHEPHERD and ROTHENBERG, JJ.
PER CURIAM.
Ojay Nish appeals an order summarily denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). Defendant-appellant Nish maintains that he does not qualify as a habitual violent felony offender. The trial court denied the motion without comment and without attaching record excerpts which would conclusively show that the defendant is entitled to no relief. Under this court's standard of review, we must reverse. See Fla. R. App. P. 9.141(b)(2)(D).
We remand the case for a hearing or for the attachment of record excerpts which conclusively refute the defendant's claim.
Reversed and remanded.